In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-14-00460-CR

RUSSELL LAMAR ESTES, Appellant              §    On Appeal from the 396th District Court

                                            §    of Tarrant County (1388628R)

V.                                          §    December 13, 2018

                                            §    Opinion by Justice Gabriel
THE STATE OF TEXAS                          §    (p)

                           JUDGMENT ON REMAND

      On remand from the court of criminal appeals, this court has again considered

the record on appeal and holds that there was no reversible error in the trial court’s

judgments. It is ordered that the judgments of the trial court are affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel